Title: Thomas Jefferson to Nathaniel F. Moore, 22 September 1819
From: Jefferson, Thomas
To: Moore, Nathaniel F.


					
						
							Monticello
							Sep. 22. 19.
						
					
					I thank you, Sir, for the Remarks on the pronuntiation of the Greek language which you have been so kind as to send me. I have read them with pleasure, as I had the pamphlet of mr Pickering on the same subject. this question has occupied long & learned enquiry, and cannot, as I apprehend, be ever positively decided. very early in my classical days I took up the idea that the antient Greek language having been changed by degrees into the modern, and the present race of that people having recieved it by tradition, they had of course better pretensions to the antient pronunciation also, than any foreign nation could have. when at Paris, I became acquainted with some learned Greeks, from whom I took pains to learn the modern pronunciation. but I could not recieve it as genuine in toto. I could not believe that the antient Greeks had provided six different notations for the simple sound of ι, iota, and left the five other sounds which we give to η, υ, ει, oι, υι, without any characters of notation at all. I could not acknolege the υ, upsilon, as an equivalent to our v. as in Αχιλλευς, which they pronounce Achillevs, nor the γ gamma, to our y. as in αλγε’ which they pronounce alye’. I concluded therefore that as experience proves to us that the pronunciation of all languages changes, in their descent thro’ time, that of the Greek must have done so also in some degree; and the more probably, as the body of the words themselves had substantially changed. and I presumed that the instances above mentioned might be classed with the degeneracies of time; a presumption strengthened by their remarkable cacophony. as to all the other letters, I have supposed we might yield to their traditionary claim of a more orthodox pronunciation. indeed they sound most of them as we do, and, where they differ, as in the β, δ, χ their sounds do not revolt us; nor impair the beauty of the language.
					If we adhere to the Erasmian pronuntiation, we must go to Italy for it, as we do for the most probably correct pronunciation of the language of the Romans. because, rejecting the Modern, we must argue that the Antient pronunciation was probably brought from Greece, with the language itself; and, as Italy was the country to which it was brought, and from which it emanated to other nations, we must presume it better preserved there than with the nations copying from them, who would be apt to infect it’s pronuntiation with some of their own national peculiarities. and in fact we find that no two nations pronounce it alike, altho’ all pretend to the Erasmian pronuntiation. but the whole subject is conjectural, and allows therefore full & lawful scope to the vagaries of the human mind.   I am glad however to see the question stirred here; because it may excite among our young countrymen a spirit of enquiry and criticism, and lead them to more attention to this most beautiful of all languages. and wishing that the salutary example you have set may have this good effect, I salute you with great respect and consideration.
					
						
							Th: Jefferson
						
					
				